SCHOTT, Chief Judge,
concurring in the result:
In its appellate brief Protective made only two arguments:
1) that it was not sued as Delta’s surety; and 2) that there was an issue of material fact, i.e., whether it owed $35,000.00 or $28,000.00. Since the question of Protective’s liability as surety was clearly presented to the trial court the pleadings are considered as having been amended to raise the issue. C.C.P. art. 1154. Since we have reduced the judgment to $28,000.00 the alleged issue of material fact has been eliminated. Consequently, Protective’s assignment of error relative to the appropriateness of summary judgment is without merit.
Protective did not assign an error which would require a discussion of its liability as Delta’s surety.